Exhibit 10.3

BERTH 121 SUBLEASE RIGHTS AGREEMENT

This Berth 121 Sublease Rights Agreement (this “Agreement”), dated as of
December 6, 2013 (the “Effective Date”), is by and between Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company (“TRMC”), and Carson
Cogeneration Company, a Delaware corporation (“Carson Cogen”). The above-named
entities are sometimes referred to in this Agreement individually as a “Party”
and collectively as the “Parties.”

RECITALS

WHEREAS, Carson Cogen is a party to that certain Pier E Tanker Terminal
Agreement dated October 24, 1980 with the City of Long Beach, California (as
such agreement may be amended, supplemented, restated, extended or renewed from
time to time, the “Berth 121 Port Lease”); and

WHEREAS, Carson Cogen desires to sublease its interest in the Berth 121 Port
Lease to TRMC or its assignee (as applicable, the “Operating Company”) upon the
receipt of certain required consents and approvals.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Capitalized terms used herein have the respective meanings ascribed
to such terms below:

“Agreement” has the meaning set forth in the introduction to this Agreement.

“Berth 121” means the marine terminal leased from the Port of Long Beach,
California, pursuant to the Berth 121 Port Lease, that receives crude oil and
other feedstocks from marine vessels for delivery to the Refinery and other
third-party refineries and terminals, and receives refined and intermediate
products from the Refinery for delivery to marine vessels.

“Berth 121 Port Lease” has the meaning set forth in the Recitals.

“Berth 121 Operating Agreement” means that certain Berth 121 Operating Agreement
entered into contemporaneously herewith between Carson Cogen and the Operating
Company.

“Berth 121 Use Agreement” means that certain Agreement dated July 3, 1979, by
and between Carson Cogen and Phillips 66, each as ultimate assignees, relating
to the operation of Berth 121 and Pipeline 95 (owned by Phillips 66), as such
agreement may be amended, restated modified or supplemented from time to time.

“BP Closing Date” means June 1, 2013.



--------------------------------------------------------------------------------

“Carson Cogen” has the meaning set forth in the introduction to this Agreement.

“CDFG” means the California Department of Fish and Game.

“CDFG Approval” means the approval of the CDFG to the issuance of a COFR to the
Operating Company.

“COFR” means the Certificate of Financial Responsibility filed with the CDFG
with respect to oil spill contingency planning and financial responsibility for
Berth 121.

“Effective Date” has the meaning set forth in the introduction to this
Agreement.

“Long Beach Approval” means the approval of the City of Long Beach of the
ability of Carson Cogen to sublease the Berth 121 Port Lease to the Operating
Company.

“Operating Company” has the meaning set forth in the Recitals.

“Other Approvals” means (i) the approval of Phillips 66 to the ability of Carson
Cogen to assign the Berth 121 Use Agreement to the Operating Company and
(ii) any other consents or approvals required to sublease the Berth 121 Port
Lease to the Operating Company.

“Party” or “Parties” have the meanings given to those terms in the introduction
to this Agreement.

“Partnership Group” means Tesoro Logistics Operations LLC, a Delaware limited
liability company, Tesoro Logistics GP, LLC, a Delaware limited liability
company, and Tesoro Logistics LP, a Delaware limited partnership, and their
respective subsidiaries.

“Phillips 66” means Phillips 66 Company, a Delaware corporation.

“Refinery” means TRMC’s refinery located at 2350 East 223rd Street in Carson,
California.

“Sublease” has the meaning set forth in Section 2.1.

“TRMC” has the meaning set forth in the introduction to this Agreement.

ARTICLE II

SUBLEASE AND RIGHT OF ENTRY AGREEMENT

Section 2.1 Sublease. Upon receiving the Long Beach Approval, the CDFG Approval
and the Other Approvals, Carson Cogen and the Operating Company shall enter into
a sublease with respect to the Berth 121 Port Lease, substantially in the form
attached hereto as Exhibit A (the “Sublease”).

Section 2.2 Right of Entry Agreements. Simultaneously with the execution of the
Sublease, and if TRMC is not the Operating Company, the Operating Company shall
enter into a Right of Entry Agreement with respect to Berth 121, substantially
in the form attached hereto as Exhibit B, in order to provide TRMC access to
Berth 121 to conduct environmental remediation activities.



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Assignment. TRMC shall have the right to assign all of its rights
and obligations under the Sublease.

Section 3.2 Expiration of Berth 121 Port Lease. If the Sublease has not been
entered into at the time the Berth 121 Port Lease expires:

(a) If a new lease of Berth 121 is not entered into between the City of Long
Beach, as landlord, and Carson Cogen or one of its affiliates (other than
members of the Partnership Group), as tenant, then Carson Cogen shall convey to
the Operating Company without further consideration all leasehold improvements
with regard to Berth 121 owned by Carson Cogen.

(b) If a new lease of Berth 121 is entered into between the City of Long Beach,
as landlord, with Carson Cogen or one of its affiliates (other than members of
the Partnership Group), then Carson Cogen or its applicable affiliate will
negotiate in good faith with the Operating Company for a new Operating Agreement
on terms similar to those in the Berth 121 Operating Agreement with such
modifications as are necessary to reflect the terms of the new lease of Berth
121 with the City of Long Beach.

Section 3.3 Costs. Each Party shall pay its own costs and expenses with respect
to the transactions contemplated by this Agreement.

Section 3.4 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.



--------------------------------------------------------------------------------

Section 3.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 3.6 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 3.7 Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile or .pdf copies) with the same effect as if all
Parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.

Section 3.8 Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall
be construed in accordance with and governed by the laws of the State of Texas,
without regard to the principles of conflicts of law. Each of the Parties
(a) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
any federal court of competent jurisdiction situated in the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims, (b) irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, of the district court of Bexar County,
Texas in connection with any such claim, suit, action or proceeding, (c) agrees
not to, and waives any right to, assert in any such claim, suit, action or
proceeding that (i) it is not personally subject to the jurisdiction of the
United States District Court for the Western District of Texas, San Antonio
Division, or the district court of Bexar County, Texas, or of any other court to
which proceedings in such courts may be appealed, (ii) such claim, suit, action
or proceeding is brought in an inconvenient forum, or (iii) the venue of such
claim, suit, action or proceeding is improper, (d) expressly waives any
requirement for the posting of a bond by a party bringing such claim, suit,
action or proceeding and (e) consents to process being served in any such claim,
suit, action or proceeding by mailing, certified mail, return receipt requested,
a copy thereof to such party at the address in effect for notices hereunder or
by personal service within or without the State of Texas, and agrees that
service in such forms shall constitute good and sufficient service of process
and notice thereof; provided, however, that nothing in clause (e) hereof shall
affect or limit any right to serve process in any other manner permitted by law.

Section 3.9 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.



--------------------------------------------------------------------------------

Section 3.10 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.

Section 3.11 Integration. This Agreement, together with the Schedules and
Exhibits referenced herein, constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith. The Parties acknowledge
that they have executed other agreements as of the BP Closing Date and the date
hereof. In the event of conflict with regard to the subject matter hereof
between such agreements and this Agreement (together with the Schedules and
Exhibits hereto), this Agreement (together with the Schedules and Exhibits
hereto) shall control.

Section 3.12 Specific Performance. The Parties agree that money damages may not
be a sufficient remedy for any breach of this Agreement and that in addition to
any other remedy available at law or equity, the Parties shall be entitled to
seek specific performance and injunctive or other equitable relief as a remedy
for any Party’s breach of this Agreement. The Parties agree that no bond shall
be required for any injunctive relief in connection with a breach of this
Agreement.

Section 3.13 Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by facsimile to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by facsimile shall be effective upon actual receipt if received
during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below or at
such other address as such Party may stipulate to the other Parties in the
manner provided in this Section 3.13.

If to TRMC:

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: Charles A. Cavallo III

Facsimile: (210) 745-4494

If to Carson Cogen:

Carson Cogeneration Company

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: Brooks A. Meltzer

Facsimile: 210-569-5272

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the Effective Date.

 

TESORO REFINING & MARKETING COMPANY LLC     CARSON COGENERATION COMPANY By:  

/s/ Gregory J. Goff

    By:  

/s/ Gregory J. Goff

  Gregory J. Goff       Gregory J. Goff   Chairman of the Board of Managers and
President       Chairman of the Board of Directors and President

Signature Page to

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Berth 121 Sublease

[See Attached]

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

SUBLEASE AGREEMENT

BETWEEN

CARSON COGENERATION COMPANY

AS SUBLESSOR

AND

TESORO LOGISTICS OPERATIONS LLC

AS SUBLESSEE

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

SUBLEASE

This Sublease (“Sublease”), dated as of the     day of         , 201    , is
made by and between Carson Cogeneration Company, a Delaware corporation
(“Sublessor”), and Tesoro Logistics Operations LLC, a Delaware limited liability
company (“Sublessee”) with reference to the following:

A. Sublessor is the current tenant under that certain Pier E Tanker Terminal
Agreement dated October 24, 1980 (the “Master Lease”), between Sublessor, as
successor-in-interest to Atlantic Richfield Company, and the City of Long Beach,
a municipal corporation, acting by and through its Board of Harbor Commissioners
(“Master Landlord”). The Master Lease governs premises commonly known as Berth
121, a deep water, high capacity crude berth as shown on the drawing attached as
Exhibit A to the Master Lease, together with the water area contiguous to Berth
121 as may be required for the berthing of vessels (the “Premises”).

B. Sublessor is a party to certain contracts related to the operation of the
Premises identified on Exhibit A attached hereto (the “Contracts”).

C. Sublessor is the owner of certain leasehold improvements located on the
Premises and used in connection with the operation of the Premises, including,
without limitation, the items identified on Exhibit B attached hereto (the
“Current Leasehold Improvements”).

D. Sublessee desires to sublease the Premises from Sublessor, and Sublessor
desires to sublease the Premises to Sublessee on the terms set forth in this
Sublease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties acknowledge, Sublessor and Sublessee agree as follows:

1. Sublease of Premises. Sublessor hereby subleases the Premises to Sublessee,
and Sublessee hereby subleases the Premises from Sublessor.

2. Term. The term of this Sublease (the “Term”) shall commence on the date
Master Landlord grants consent to this Sublease (“Commencement Date”) and shall
expire concurrently with the expiration of the Master Lease. As of the date of
this Sublease and until the Commencement Date, Sublessee will operate the
Premises pursuant to an operating agreement entered into by and between
Sublessor and Sublessee. If Master Landlord requires material modifications to
the terms of this Sublease as a condition of granting consent to the Sublease,
either Sublessor or Sublessee shall have the right to refuse such modifications
prior to Master Landlord granting such consent and the Sublease will not
commence.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

3. Incorporation of Terms of Master Lease. Sublessee hereby acknowledges that it
has read and is familiar with the provisions of the Master Lease and agrees that
this Sublease is and shall remain in all respects subordinate to and subject to
the Master Lease and any amendments, modifications or supplements to the Master
Lease hereafter made. The terms, provisions, covenants, stipulations,
conditions, rights, obligations, remedies and agreements contained in the Master
Lease are incorporated herein by reference and are made a part hereof, and
shall, as between Sublessor and Sublessee (as if Sublessor were the lessor under
the Master Lease and Sublessee were the lessee under the Master Lease)
constitute the terms of this Sublease. Sublessee hereby agrees to perform and
comply with, for the benefit of Sublessor and Master Landlord, the obligations
of the lessee under the Master Lease with respect to the Premises during the
Term of this Sublease. Without limiting the foregoing:

(a) Sublessee shall make payment of all rent due under the Master Lease as and
when required to be paid pursuant to the Master Lease. Such payment shall be
made by Sublessee directly to Master Landlord, with concurrent notice thereof to
Sublessor.

(b) Sublessee shall be responsible for paying required costs of maintenance and
improvements as required under the Master Lease.

(c) Sublessee shall be responsible for maintaining all of the insurance required
of the tenant under the Master Lease, endorsed to name Master Landlord and
Sublessor as additional insureds and all insurance required by the Contracts,
endorsed to name Sublessor as an additional insured. In addition, Sublessee
shall obtain and keep in force a policy of excess liability coverage with a
liability limit of $500,000,000, including coverage for pollution events, and
all such insurance shall be endorsed to name Sublessor as an additional insured.
Up to $100,000,000 of such insurance shall also be endorsed to name Master
Landlord as an additional insured.

(d) Sublessee will operate the Premises in accordance with all legal and
regulatory requirements.

(e) Sublessee shall be responsible for preparing and delivering to Master
Landlord the financial statements required pursuant to Section 26 of the Master
Lease.

(f) Sublessee shall be responsible for complying with the obligations of the
tenant under the Master Lease with respect to hazardous materials.

4. Contracts.

(a) Concurrently with the execution of this Sublease, Sublessor and Sublessee
shall execute an Assignment and Assumption of Contracts in the form attached
hereto as Exhibit C (the “Assignment of Contracts”). Such Assignment of
Contracts shall be effective only upon the Commencement Date of this Sublease,
and, if this Sublease does not commence, shall be void ab initio and of no
effect. During the term of the Sublease, so long as Sublessee is not in default
hereunder, Sublessee shall have the right to enter into additional contracts
relating to the Premises, provided that the same shall not obligate Sublessor
and shall not bind Sublessor following termination of the Sublease unless
Sublessor elects in its sole and absolute discretion to take an assignment of
the same. In the latter event, Sublessee shall, upon termination of the
Sublease, assign such contracts to Sublessor pursuant to an assignment in form
and substance consistent with the Assignment of Contracts. In addition, the
Contracts assigned to Sublessee by Sublessor pursuant to the Assignment of
Contracts shall revert back to Sublessor or its successor upon termination of
this Sublease or any succeeding or replacement sublease.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

(b) Any capital expenditures required by the Master Lease or the Contracts shall
be made by Sublessee. Sublessee shall also make payments to Phillips 66 Company,
a Delaware corporation (“Phillips 66”), as and when required by the Contracts,
with concurrent notice thereof to Sublessor.

(c) In the event of any default by Sublessee under the Contracts, Sublessor (in
addition to any other remedies it may have) may cure such default and Sublessee
shall promptly reimburse Sublessor for all of Sublessor’s costs in effecting
such cure.

5. Leasehold Improvements. Subject to the terms of Section 8 below, effective
upon the Commencement Date, Sublessor shall convey to Sublessee ownership of all
of the Current Leasehold Improvements located on the Premises and owned by
Sublessor as of the Commencement Date. Such conveyance shall be “as is” without
representations or warranties of any kind whatsoever, express, implied or
statutory. Concurrently with the execution of this Sublease, Sublessor shall
execute a bill of sale in the form attached hereto as Exhibit D (the “Bill of
Sale”). Such Bill of Sale shall be deemed delivered by Sublessor to Sublessee
only upon the commencement of this Sublease, and, if this Sublease does not
commence, shall be void ab initio and of no effect. In the event of termination
of this Sublease by reason of a default on the part of Sublessee, the Current
Leasehold Improvements, together with any other leasehold improvements made
subsequent to the Commencement Date (“Future Leasehold Improvements”; the
Current Leasehold Improvements and the Future Leasehold Improvements being
sometimes collectively referred to herein as the “Leasehold Improvements”),
shall automatically become the property of Sublessor. In the event of an early
termination of this Sublease not due to the fault of Sublessee, all such
Leasehold Improvements shall be conveyed by Sublessee to Sublessor and Sublessor
shall pay to Sublessee the fair market value of the Leasehold Improvements
valued as of the date of termination and with fair market value calculated as
provided below. In order to effect such conveyance (or, at Sublessor’s option in
the event of a termination for Sublessee’s default, to confirm the ownership of
such Leasehold Improvements), Sublessee shall take such actions and execute such
documents as Sublessor may reasonably require, including, without limitation,
execution of a bill of sale for such Leasehold Improvements. If Sublessee fails
or refuses to execute such documents or take such actions, Sublessee hereby
appoints Sublessor as its attorney-in-fact with authority to execute such
documents and take such actions, which appointment is coupled with an interest
and is irrevocable.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

(a) Default: “Default” under this Sublease shall occur if either party shall
fail to perform any of its material obligations hereunder (except when such
failure shall be excused under other provisions hereof). Upon such default, the
non-defaulting party shall have the option to terminate this Sublease as
follows: (i) the non-defaulting party shall give written notice to the
defaulting party stating specifically the default or breach relied upon by the
non-defaulting party as justifying termination hereof. If said default or breach
is not remedied within thirty (30) days after receipt of notice, if therein
remediable, or if the defaulting party fails to commence promptly and attempt
diligently to remedy the same where said default or breach is not remediable
within thirty (30) days after receipt of said written notice, the non-defaulting
party shall have the right to terminate this Sublease. If within such thirty
(30) day period the defaulting party does remedy the default or breach, or
commences promptly and attempts diligently to remedy or remove the same where
not remediable within such thirty (30) day period, and fully indemnifies the
non-defaulting party from any and all loss and liability resulting directly from
such default or breach, the notice shall be withdrawn and this Sublease shall
continue in full force and effect.

(b) Fair Market Value: The fair market value of the Leasehold Improvements shall
be reasonably determined by Sublessor with such determination based on
information regarding, without limitation, the nature of the particular
Leasehold Improvement, its age and functionality, and the current sale price of
similar improvements in the same industry, all as valued for their highest and
best use at the time of termination of the Sublease. Sublessor shall provide
Sublessee with written notice of the determination of the fair market value of
the Leasehold Improvements within thirty (30) days after the termination of this
Sublease. If Sublessee disagrees with Sublessor’s determination of the fair
market value, and the parties cannot mutually agree upon the fair market value
within twenty (20) days after the expiration of the thirty (30) day notice
period, then the fair market value shall be determined by appraisal in the
manner set forth below:

(i) The fair market value of the Leasehold Improvements shall be appraised by an
appraiser with at least ten (10) years’ experience in the oil and gas appraisal
sector chosen by Sublessor (“First Appraisal”) and the appraisal report
forwarded to Sublessee. If the First Appraisal is deemed unacceptable by
Sublessee, then Sublessee shall so advise Sublessor in writing within ten
(10) working days after receipt of the First Appraisal and Sublessee shall have
the right to engage an appraiser with at least ten (10) years’ experience in the
oil and gas appraisal sector to appraise the Leasehold Improvements (“Second
Appraisal”) and the appraisal report forwarded to Sublessor. In the event
Sublessor shall deem the Second Appraisal to be unacceptable, then Sublessor
shall advise Sublessee within ten (10) working days after receipt of the Second
Appraisal, and the first appraiser and second appraiser shall together choose a
third appraiser with at least ten (10) years’ experience in the oil and gas
appraisal sector who shall appraise the Leasehold Improvements (“Third
Appraisal”) and forward the appraisal report to Sublessor and Sublessee. The
cost of the First Appraisal shall be borne by Sublessor, and the cost of the
Second Appraisal shall be borne by Sublessee. The cost of the Third Appraisal
shall be shared equally between Sublessor and Sublessee. The fair market value
for the Leasehold Improvements shall be the average of the two (2) closest
appraisals. Each of the appraisers shall appraise the Leasehold Improvements for
their highest and best use.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

6. Rent Negotiations. Sublessee shall conduct the compensation negotiations
required by Section 8 of the Master Lease. Sublessor shall have the right to
approve the negotiated compensation, which approval shall not unreasonably be
withheld. When the compensation has been adjusted, Sublessee shall pay the same.

7. Removal and Restoration Obligations. To the extent the Master Lease requires
removal of Leasehold Improvements and restoration of the Premises at the end of
the Master Lease term, Sublessee shall be responsible for such removal and
restoration. Further, in the event this Sublease is terminated by reason of
Sublessee’s default hereunder within the thirty-six month (36) period prior to
expiration of the Master Lease term, Sublessee shall be responsible, in addition
to all other damages arising from such default, for the cost incurred by
Sublessor in effecting the removal and restoration required under the Master
Lease.

8. Cross-Defaults. Certain other contracts, licenses or agreements related to
the Premises shall be cross defaulted with this Sublease (each, individually, a
“Cross-Defaulted Agreement” and collectively the “Cross-Defaulted Agreements”),
which Cross Defaulted Agreements are listed on Exhibit E attached hereto. If
Sublessee defaults under this Sublease and the Sublease is terminated as a
result of such default, each of the Cross Defaulted Agreements shall
concurrently terminate. If any of the Cross-Defaulted Agreements terminate, this
Sublease shall concurrently terminate. The foregoing shall not limit Sublessor’s
remedies arising from such default.

9. Consent of Master Landlord. The commencement of this Sublease is conditioned
upon the execution by Master Landlord of a consent in the form attached hereto
as Exhibit F, or such other form as Master Landlord may reasonably require. If,
in connection with granting consent to the Sublease, Master Landlord requires
material modifications to the terms hereof, either party shall have the right to
refuse such modifications, in which case this Sublease shall be deemed rescinded
and of no further force or effect.

10. Early Right of Termination. If Sublessee desires to cease the conduct of
operations from the Premises, Sublessee shall have the right to deliver to
Sublessor a notice of such intent at least ninety (90) days prior to the
intended date on which operations will cease, and Sublessor shall have the
right, but not the obligation, to terminate this Sublease by delivering written
notice to Sublessee. If Sublessor has not made such election prior to the date
of such termination, Sublessor shall continue to have the right to terminate
this Sublease at any time after Sublessee ceases operations and before Sublessee
recommences operations from the Premises, to terminate this Sublease by
delivering written notice to Sublessee. Unless and until Sublessee has given the
foregoing notice to Sublessor of its intent to cease operations from the
Premises, Sublessee shall continuously operate from the Premises to an extent
reasonably consistent with prior operations from the Premises by Sublessor, and
a failure of Sublessee to so operate, unless such failure is a result of
casualty or other force majeure event, shall constitute a default on the part of
Sublessee.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

11. Amendments to Master Lease. Subject to the terms of the Use Agreement,
Sublessee shall have the right to seek amendments to the terms of the Master
Lease, which amendments shall be subject to Sublessor’s consent, which consent
shall not be unreasonably withheld, conditioned, or delayed. In the event of any
such amendment, Sublessee shall be responsible for complying with the amended
terms of the Master Lease, and Sublessee shall indemnify, defend and hold
Sublessor harmless from and against any loss, cost or liability arising as a
result of such amendment. Notwithstanding the foregoing, Sublessor shall have no
obligation to consent to an amendment of the Master Lease (i) that extends the
term of the Master Lease unless Sublessor is released from all further liability
under the Master Lease as of the date on which the Master Lease would otherwise
have expired, or (ii) that increases the rent or other obligations of the tenant
under the Master Lease unless Sublessor is relieved of liability for the
increased rent or other obligations.

12. Master Lease Renewal. In the event Sublessor consummates a new master lease
of the Premises following the expiration of the Master Lease, Sublessor shall
negotiate in good faith with Sublessee for a new sublease based on the terms of
the new master lease. If Sublessee elects not to enter in such a new sublease,
then Sublessee shall convey the Leasehold Improvements to Sublessor for no
further consideration.

13. Counterparts. This Sublease may be signed by the parties in different
counterparts and the signature pages combined to create one document binding on
all parties.

[Signature Page Follows]

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
above written.

 

Sublessor:         Sublessee:   Carson Cogeneration Company,     Tesoro
Logistics Operations LLC, a Delaware corporation     a Delaware limited
liability company

 

By:  

 

      By:  

 

  Name:  

 

        Name:  

 

  Title:  

 

        Title:  

 

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

Contracts

 

1. Agreement, dated July 3, 1979, between Carson Cogeneration Company and
Phillips 66 Company, a Delaware corporation, relating to the operation of Berth
121 and Pipeline 95.

 

2. Agreement for Use of Marine Terminal and Pipeline, dated August 30, 1978,
between Carson Cogeneration Company, Phillips 66 Company, a Delaware
corporation, and Valero Refining and Marketing Company, relating to the
operation of Berth 121 and Pipeline 95.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

Exhibit B

Leasehold Improvements

All machinery and equipment, mobile or otherwise, systems and other tangible
personal property owned and used by Sublessor primarily in connection with
leasing or operation of the Premises, including (a) all production units,
processing units and distillation systems, (b) all heating, lighting, and power
systems, fire prevention and fire extinguishing systems, control systems,
emergency warning and emergency preparedness systems and related assets, (c) all
storage and other tanks, meters, pumps, engines, compressors, pipes, fittings,
valves, connections, regulators, loading and unloading lines and racks, (d) all
computers, servers, printers, computer hardware, wired or mobile telephones,
on-site process control and automation systems, telecommunications assets, and
other information-technology-related equipment that is used exclusively in
connection with the Premises and that is owned by Sublessor or leased by
Sublessor, (e) all tools, (f) all furniture and furnishings, (g) all vehicles
and (h) all other tangible personal property, in each case presently owned by
Sublessor, located in or on the Premises.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

Exhibit C

Assignment and Assumption of Contracts

This Assignment and Assumption of Contracts (“Assignment”) is dated
            , 201     and is entered into concurrently with that certain
Sublease of even date herewith (the “Sublease”) by and between Carson
Cogeneration Company , a Delaware corporation (“Assignor”) and Tesoro Logistics
Operations LLC, a Delaware limited liability company (“Assignee”). This
Assignment shall be effective upon the commencement of the term of the Sublease.

Assignor and Assignee agree as follows:

1. Assignor hereby assigns all of Assignor’s right, title and interest under
each of the contracts listed on Schedule 1 attached hereto (the “Contracts”) to
Assignee, and Assignee hereby accepts such assignment and agrees to assume each
and every obligation of Assignor under each of the Contracts arising or to be
performed after the date of this Assignment.

2. Assignor shall indemnify and hold Assignee harmless from and against any and
all loss, cost or liability for obligations to be performed by Assignor under
the Contracts before the date of this Assignment.

3. Assignee shall indemnify and hold Assignor harmless from and against any and
all loss, cost or liability for obligations to be performed by Assignor under
the Contracts on and after the date of this Assignment.

4. In the event any party shall commence an action to enforce or interpret any
of the provisions of this Assignment, the prevailing party in such action shall
be entitled to reimbursement from the other party of all costs and expenses,
including reasonable attorneys’ fees, incurred in connection therewith.

5. This Assignment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption of
Contracts as of the date first above written.

 

Assignor:             Assignee: Carson Cogeneration Company,     Tesoro
Logistics Operations LLC, a Delaware corporation     a Delaware limited
liability company By:  

 

          By:  

 

  Name:  

 

        Name:   Title:  

 

        Title:

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

Schedule 1 to Assignment and Assumption of Contracts

 

1. Agreement, dated July 3, 1979, between Carson Cogeneration Company and
Phillips 66 Company, a Delaware corporation, relating to the operation of Berth
121 and Pipeline 95.

 

2. Agreement for Use of Marine Terminal and Pipeline, dated August 30, 1978,
between Carson Cogeneration Company, Phillips 66 Company, a Delaware
corporation, and Valero Refining and Marketing Company, relating to the
operation of Berth 121 and Pipeline 95.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

Exhibit D

Bill of Sale

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
the undersigned, Carson Cogeneration Company, a Delaware corporation (“Carson
Cogen”), does hereby transfer and assign to Tesoro Logistics Operations LLC, a
Delaware limited liability company (“TLO”), all of its right, title and
interest, if any, in and to the Current Leasehold Improvements located on the
Premises (as that term is defined in that certain Sublease dated
                     between Carson Cogen, as sublessor, and TLO, as sublessee),
including without limitation the items listed in Schedule 1 attached hereto,
such transfer and assignment being on an “as is” basis, without any
representations or warranties, express, implied or statutory, of any kind
whatsoever.

 

Dated:             , 201         Carson Cogeneration Company,     a Delaware
corporation     By:  

 

      Name:  

 

      Title:  

 

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE 1 TO BILL OF SALE

List of Current Leasehold Improvements to be Transferred from Sublessor to
Sublessee

All machinery and equipment, mobile or otherwise, systems and other tangible
personal property owned and used by Sublessor primarily in connection with
leasing or operation of the Premises, including (a) all production units,
processing units and distillation systems, (b) all heating, lighting, and power
systems, fire prevention and fire extinguishing systems, control systems,
emergency warning and emergency preparedness systems and related assets, (c) all
storage and other tanks, meters, pumps, engines, compressors, pipes, fittings,
valves, connections, regulators, loading and unloading lines and racks, (d) all
computers, servers, printers, computer hardware, wired or mobile telephones,
on-site process control and automation systems, telecommunications assets, and
other information-technology-related equipment that is used exclusively in
connection with the Premises and that is owned by Sublessor or leased by
Sublessor, (e) all tools, (f) all furniture and furnishings, (g) all vehicles
and (h) all other tangible personal property, in each case presently owned by
Sublessor, located in or on the Premises.

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT E

List of Cross Defaulted Agreements

1. Amended and Restated Long Beach Berth Access Use and Throughput Agreement
dated December     , 2013, by and among Tesoro Refining & Marketing Company LLC,
a Delaware limited liability company (“TRMC”), the Tesoro Logistics GP, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), Tesoro Logistics LP, a Delaware limited partnership
(the “Partnership”) and the Tesoro Logistics Operations LLC, a Delaware limited
liability company (the “Operating Company”) (“BAUTA”).

2. Sublease Agreement dated December     , 2013, by and among TRMC, as
sublessor, and the Operating Company, as sublessee, for the sublease of Berths
84 and 86 (the “Long Beach Terminal Sublease”)

3. Sublease Agreement to be executed by and among TRMC, as sublessor, and the
Operating Company, as sublessee, for the sublease of a portion of Terminal 2
(the “Terminal 2 Sublease”)

4. Lease Agreement to be executed by and among TRMC, as lessor, and the
Operating Company, as lessee, for the lease of Terminal 2 and Terminal 3 (the
“Terminal 2 & 3 Lease”)

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

Exhibit F

Form of Master Landlord Consent

To Be Attached

 

Exhibit A

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Right of Entry Agreement

[See Attached]

 

Exhibit B

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

Right of Entry Agreement

 

RECORDING REQUESTED BY

 

Tesoro Refining & Marketing Company LLC

 

AND WHEN RECORDED MAIL TO

  

Name Tesoro Corporation

 

Street 19100 Ridgewood Parkway

 

Address San Antonio, Texas 78259

 

Attention: Brooks Meltzer, Esq.

      SPACE ABOVE THIS LINE FOR RECORDER’S USE

APN: Portion of 7436-031-902

RIGHT OF ENTRY AGREEMENT

FOR ASSESSMENT, REMEDIATION AND CLOSURE ACTIVITIES

BERTH 121

CITY OF LONG BEACH, COUNTY OF LOS ANGELES, CALIFORNIA

This Right of Entry Agreement (“Agreement”) is made and entered into between
Tesoro Refining & Marketing Company LLC (“TRMC”), a Delaware limited liability
company, and Carson Cogeneration Company (“Carson Cogen”), a Delaware
corporation, regarding the property described in Exhibit A (the “Property”),
effective as of the date of execution below.

TRMC desires to access the Property and Carson Cogen hereby grants TRMC (and its
consultants, agents, contractors, subcontractors, and employees) access to the
Property, to conduct activities at, on, and about the Property as required by
the California Department of Toxic Substances Control, California Regional Water
Quality Control Board, local Certified Unified Program Agency, or any other
applicable regulatory agency (“Agency”) in connection with remedial activities
at the Property (“Activities”), including but not limited to: (i) the
excavation, trenching, stockpiling, storage, treatment, and backfilling of soil;
(ii) the treatment or removal of soil vapor, groundwater, or surface water;
(iii) the removal or closure of tanks, containment trenches and associated
piping; (iv) the installation, monitoring, maintenance, storage, operation and
closure of borings, wells, fixtures, installations, and equipment (e.g.,
injection wells, monitoring wells, extraction wells, treatment systems);
(v) storage of vehicles, portable containers and/or tanks and equipment on the
Property; and (vi) any other activities necessary to remediate the Property.

 

Exhibit B –

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

  1. It is understood by the parties hereto, that the Activities shall be
conducted under the oversight of the California Department of Toxic Substances
Control, California Regional Water Quality Control Board, local Certified
Unified Program Agency, or Agency, and that such agency has authority under
applicable law to direct the schedule and scope of the Activities, including the
sole discretion to determine when the Activities are complete.

 

  2. TRMC agrees to hold harmless and indemnify Carson Cogen from and against
all claims, causes of action, damages, costs, and expenses arising out of or
resulting from TRMC’s negligence, or the negligence of its consultants, agents,
contractors, subcontractors, and employees, in conducting the Activities.

 

  3. TRMC or its consultants, agents, contractors, subcontractors or employees
shall promptly remove from the Property, at TRMC’s sole expense, all waste
material generated by its Activities, or the Activities of TRMC’s consultants,
agents, contractors, subcontractors or employees in the exercise of TRMC’s
rights under this Agreement.

 

  4. TRMC, or its consultants, agents, contractors, subcontractors or employees,
at TRMC’s sole expense, shall keep the work area clean and neat following the
Activities, and restore as much as reasonably possible, the surface appearance
of the Property to its original, pre-existing condition upon completion of the
Activities.

 

  5. This Agreement shall terminate when the California Department of Toxic
Substances Control, California Regional Water Quality Control Board, local
Certified Unified Program Agency, or Agency determines in writing that no
further Activities are required on the Property, or as otherwise agreed between
the parties in writing, and all equipment described in this Agreement are either
removed or abandoned in place.

 

  6. Nothing in this Agreement shall be construed as an obligation by TRMC to
remediate the Property or to comply with any California Department of Toxic
Substances Control, California Regional Water Quality Control Board, local
Certified Unified Program Agency, or Agency directive; provided, however, this
Section 6 shall not affect any terms or provisions of any other agreement
between the parties hereto.

 

  7. Any notice with respect to this Agreement shall be provided as follows:

 

To TRMC:    Tesoro Corporation    19100 Ridgewood Parkway    San Antonio, TX
78259    Attn: Charles A. Cavallo III    Facsimile: (210) 745-4494

 

Exhibit B –

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

To Carson Cogen:    Tesoro Corporation
19100 Ridgewood Parkway    San Antonio, TX 78259    Attn: Brooks A. Meltzer   
Facsimile: (210) 569-5272

 

  8. This Agreement shall be binding upon TRMC and Carson Cogen and their
successors and assigns.

 

  9. TRMC shall have the right to record or file this Agreement or a memorandum
in the real property records of the County of Los Angeles. Carson Cogen agrees
to execute (sign) such documents as may be necessary to accomplish such
recording.

 

  10. This Agreement contains a complete expression of the agreement between the
parties with respect to the subject matter hereof, and there are no promises,
representations or inducements, verbal or written with respect to the subject
matter hereof, except such as are herein provided. The terms of the Agreement
cannot be modified except by written agreement of the parties.

 

  11. If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any respect, such provision shall not affect any other
provision hereof or the validity of the remainder of this Agreement.

 

  12. This Agreement shall be construed, interpreted, and governed by and in
accordance with the laws of California, without regard to its choice of law
provisions.

 

  13. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same Agreement.

 

Exhibit B –

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties authorized representatives have signed this
Agreement on the latter signature date specified below.

 

TESORO REFINING & MARKETING     CARSON COGENERATION COMPANY LLC, a Delaware
limited     COMPANY, a Delaware corporation liability company       By:        
By:     Name:       Name:   Title:       Title:   Date:       Date:  

 

Exhibit B –

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

STATE OF                                             }    } ss COUNTY OF
                                            }

On                     , before me,                     , a Notary Public in and
for said state, personally appeared [            ], [            ] of Tesoro
Refining & Marketing Company LLC, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature                                             STATE OF
                                            }    } ss COUNTY OF
                                            }

On                     , before me,                     , a Notary Public in and
for said state, personally appeared [            ], [            ] of Carson
Cogeneration Company, who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                    that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                              

 

Exhibit B –

Berth 121 Sublease Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

All that certain real property situated in the County of Los Angeles, State of
California, described as follows:

A portion of the following described land which is included within the leased
premises as set out in the unrecorded lease executed by City of Long Beach, as
lessor, and Carson Cogeneration Company, a Delaware corporation, as lessee:

That portion of the artificially created land within the tidelands and submerged
lands conveyed to the City of Long Beach, by the State of California under an
Act of May 1, 1911, Chapter 676, Page 1304, as amended, in the City of Long
Beach, County of Los Angeles, State of California, described as follows:

Beginning at the Southwest corner of Block 20, East San Pedro as shown on Map
recorded in Book 52, Pages 13 to 18, Miscellaneous Records of said County; said
Point of Beginning being also the Southwest corner of Parcels 59 and 2” I.P.
No. 269 as shown on Map recorded in Book 51, Pages 1 to 21 inclusive, Record of
Survey of said County; thence North 66°27’00” East 1800.03 feet along the
Southerly line and its Northeasterly prolongation of said Parcel 59; thence
South 23°33’00” East 2081.59 feet to the True Point of Beginning of Parcels I
and II.

Parcel I:

Beginning at said True Point of Beginning; thence South 19°54’14” East 1142.00
feet; thence South 70°05’46” West 77.18 feet; thence North 19°54’14” West 169.50
feet; thence South 70°05’46” West 131.00 feet; thence North 19°54’14” West
191.50 feet; thence South 70°05’46” West 72.50 feet; thence North 19°54’14” West
636.00 feet; thence North 70°05’46” East 203.50 feet; thence North 19°54’14”
West 145.00 feet; thence North 70°05’46” East 77.18 feet to the True Point of
Beginning.

Parcel II:

Beginning at said True Point of Beginning; thence North 70°05’46” East 230.82
feet; thence South 19°54’14” East 1142.00 feet; thence South 70°05’46” West
230.82 feet; thence North 19°54’14” West 1142.00 feet to the True Point of
Beginning.

APN: Portion of 7436-031-902

 

Exhibit B –

Berth 121 Sublease Rights Agreement